DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Schivley on 02/12/2021.
	The application has been amended as follows:

	17. (Currently Amended) The electrical enclosure arrangement according to claim [[1]] 11, wherein the grid is configured as a removable and air-permeable covering, especially as a rectangular grid frame, which on each of its four corners is connected with one of the vertical braces of the rack of the cooling device.

	18. (Currently Amended) The electrical enclosure arrangement according to claim [[1]] 11, wherein the air intake opening at the upper end of the housing is in fluidic connection with an air inlet of the heat transfer device, so that the suctioned air flows through the installation space and expels waste heat generated by the heat transfer device. 
Allowable Subject Matter
Claims 11-13, 15 and 17-18 are allowed, and claims 1-10, 14 and 16 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for Electrical enclosure with cooling enclosure and heat exchanger, does not disclose, teach or suggest, following subject matter in claims:  
a busbar transfer area in the cooling enclosure having at least one busbar extending from the first electrical enclosure to the second electrical enclosure through one of the aligned openings in one side wall of the cooling enclosure and through an opposite aligned opening in another side wall; 
a hot air intake opening in the cooling enclosure for receiving hot air from the first and second electrical enclosures, with the cooling enclosure blowing cooled air back into the first and second electrical enclosures; 
a housing mounted within the cooling enclosure; 
a heat transfer device within the housing and configured to cool air flowing therethrough; 
an air intake opening including a grid at an upper end of the housing, the air intake opening is adjacent the busbar transfer area; 
an installation space of the housing defined between the heat transfer device and the air intake opening; 
an electrical control and regulation device for the heat transfer device arranged in the installation space; and 
a fan within the housing below the heat transfer device; 
wherein the fan, when activated, draws air from the first electrical enclosure and the second electrical enclosure into the busbar transfer area, from the busbar transfer area into the installation space of the housing through the air intake opening, from the installation space across the heat transfer device where the air is cooled, and from the heat transfer device the fan expels air out of the housing through outlets of the housing back into the first electrical enclosure and the second electrical enclosure. 

Prior arts, Eriksson, Murakami and Nicolai disclose related structural elements for Electrical enclosure with cooling enclosure and heat exchanger, and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835